Citation Nr: 1206200	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1972.  The appellant in this matter is the custodian of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, which, in pertinent part, denied service connection for a skin disorder and determined that sufficient new and material evidence had not been received with which to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus.

This case was previously before the Board in April 2009, at which time the claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.  Thereafter, a November 2010 Board decision reopened and remanded the claims for service connection for bilateral hearing loss and tinnitus and remanded the claim for service connection for a skin disorder.  

Following the November 2010 Board decision and remand, the claims of service connection for bilateral hearing loss and tinnitus were granted by a May 2011 rating decision; as such, these issues are no longer on appeal.  The development requested in the remand with respect to the issue of entitlement to service connection for a skin disorder was accomplished, and as this issue continued to be denied by the RO thereafter by way of a May 2011 Supplemental Statement of the Case, the issue remaining on appeal is entitlement to service connection for a skin disorder.  



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the time that exposure to herbicides is presumed. 

2.  There is competent evidence of record linking a current skin disability, chloracne, to exposure to herbicides in service.


CONCLUSION OF LAW

Chloracne was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for chloracne.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  ischemic heart disease, Parkinson's disease, B cell leukemia, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Nonetheless, service connection for a skin disability may be granted without benefit of the presumption if the evidence shows that a skin disability is due to exposure to Agent Orange during service or is otherwise related to service. McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board notes initially that as the Veteran served in Vietnam, and there is no affirmative evidence of non-exposure, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f).  However, as a skin disability was not demonstrated by clinical evidence until January 1986, it is not shown that chloracne was manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during in Vietnam so as warrant service connection on a presumptive basis.  38 C.F.R. § 3.307(a)(6).

Such evidence is of record in this case in the form of the conclusion from a VA examiner following a February 2011 VA examination conducted as directed by the Board remand to determine if the Veteran had a skin disorder as a result of service, to include the presumed exposure to herbicides therein.  This conclusion, which was preceded by a review of the Veteran's claims file and examination of the Veteran that revealed extensive chloracne involving the entire head, neck, both shoulders, upper back, and both arms, was as follows:  

The examiner feels very strongly that this gentleman has chloracne, and it is at least as likely as not that the chloracne changes . . . are secondary to herbicide exposure (incurred in service).  This is stated because we have seen numerous [V]eterans who have this typical pattern of extension of skin disease, who have been in proximity of herbicide exposure or were directly exposed, to include being splashed or covered or sprayed.  This gentleman appears to be no different than those.  Therefore, I feel it as least as likely as not that the chloracne changes are secondary to herbicide exposure, due to reasons and bases stated as above.  

Unless the preponderance of the evidence is against the Veteran's claim, it cannot be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.  As the record reveals no medical opinion refuting that set forth above, it cannot reasonably be said that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Board finds that the claim for service connection for chloracne should be granted.  Combee, supra.  


ORDER

Service connection for chloracne is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


